Citation Nr: 1444197	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-27 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for leg and hip disabilities, to include as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A Travel Board hearing was held in July 2010 before the undersigned Veterans Law Judge at the Atlanta, Georgia RO. A transcript of that proceeding has been associated with the claims file.

These issues were remanded by the Board for further development in November 2010.  Thereafter, in January 2012, the Board denied the Veteran's claims. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the parties (the Secretary of VA and the Veteran) filed a Joint Motion for Remand with the Court, which was granted by Order of the Court in August 2012, vacating the Board's January 2012 decision and remanding the case for compliance with the terms of the joint motion.  The Board remanded the Veteran's claims for additional development in March 2013, July 2013 and March 2014.  The issues have now returned to the Board for adjudication.


FINDINGS OF FACT

1.  The preponderance of the evidence shows arthritis of the lumbar spine was not diagnosed in service or within one year after discharge from service and the Veteran's current low back disabilities are not caused by or related to active military service.

2.  The preponderance of the evidence shows avascular necrosis of the hips was not diagnosed in service or within one year after discharge from service and the Veteran's current hip and lower extremity disabilities are not caused by or related to active military service, nor are they caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active military service, nor may arthritis of the lumbar spine be presumed to have been so incurred. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Hip and lower extremity disabilities were not incurred in or aggravated by active military service to include as secondary to a back disability, nor may avascular necrosis be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

Letters dated in October 2008 and December 2010 satisfied the duty to notify provisions.  Specifically, the October 2008 letter advised the Veteran what information and evidence was needed to substantiate his service connection claims for a back disability, hip disability and leg disability on a direct basis.  The letter in December 2010 informed the Veteran of how to substantiate his service connection claims on a secondary basis.  He was notified of how VA determines the disability rating and effective date if his claim is granted in the October 2008 letter.  The October 2008 letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

The October 2008 letter was sent to the Veteran prior to the January 2009 rating decision.  Notice with respect to the elements addressed in this letter was therefore timely.  The notice letter dated in December 2010 was sent after the initial adjudication of the Veteran's claims.  Nevertheless, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of the supplemental statement of the case issued in September 2011 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, a VA examination report dated in April 2013, VA opinions dated in November 2013, May 2014 and September 2014, lay statements from the Veteran and a transcript of the July 2010 Board hearing.

The April 2013 VA examination report shows that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiner documented the results of the evaluation and provided a diagnosis with respect to the Veteran's claimed conditions.  The examiner provided a negative medical opinion with an explanation.  As it was unclear whether the examiner considered the Veteran's lay statements, the examiner provided an additional opinion in May 2014 that considered the Veteran's lay statements.  Therefore, the April 2013VA examination with the May 2014 addendum is adequate for adjudication purposes.

The Veteran was provided with another VA medical opinion in September 2014.  The physician reviewed the claims file and provided a clear explanation for his opinions based on the claims file and general medical knowledge.  Thus, the September 2014 VA opinion is adequate for adjudication purposes.

These issues were remanded in November 2010 to provide the Veteran with proper VCAA notice and to obtain additional relevant medical records.  A December 2010 letter provided the Veteran proper notice with respect to the evidence necessary to substantiate a service connection claim on a secondary basis.  The December 2010 letter also requested that the Veteran provide the dates and locations of VA treatment, send any treatment records related to his claimed conditions to VA and submit an Authorization and Consent to Release Information form for any medical records he wished to have obtained on his behalf.  The Veteran was specifically asked to submit a consent form for treatment received by D. Z. W.  A memorandum was issued in September 2011, which determined that treatment records from the Atlanta VA Medical Center (VAMC) from January 1971 to July 2008 were not available.  Recent treatment records from the Atlanta VAMC and East Point Community Based Outpatient Clinic (CBOC) were associated with the claims file.  Private medical records from Piedmont Hospital were associated with the claims file as well.  The Veteran did not provide any address or any contact information regarding Dr. Z. W. and thus, VA was unable to request these records.  The March 2013 Board remand requested that VA attempt to obtain all VA treatment records from June 2011 to the present and to provide the Veteran with a VA examination with respect to his lumbar spine, leg and hip disabilities.  VA treatment records from June 2011 to April 2013 were associated with the claims file.  A VA examination report dated in April 2013 addresses the questions raised by the Board and it was supported by an adequate explanation.  The Board remanded the claim for a third time in July 2013 to obtain any outstanding VA treatment records and to obtain a clarification opinion that considers the Veteran's lay statements.  VA treatment records from April 2013 to October 2013 were associated with the claims file.  The examiner copied and pasted his opinion from the April 2013 VA examination report.  Thus, the Board remanded the claims for the fourth time in March 2014 to provide another opinion.  The VA examiner provided an opinion in March 2014 that included a rationale based on the medical and lay evidence of record and general medical principles.  Accordingly, the Board finds that there has been substantial compliance with the November 2010, March 2013, July 2013 and March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Criteria and Analysis

The Veteran claims that his current low back disability is related to active military service.  He asserts that he did not have a specific back injury during service, but he had a history of back problems and pain in service.  See Hearing Transcript at 4 and VA examination dated in April 2013.  He also contends that he has had back pain ever since service.  With respect to his service connection claims for hip and lower extremity disabilities, the Veteran indicates that he has had problems with his hips and lower extremities since service.  He also asserts this his hip and lower extremity disabilities are secondary to his back disability.

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Low Back Disability

In assessing whether the Veteran is entitled to service connection for a back disability, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  A July 2008 radiology report shows that the Veteran has degenerative disc disease of L5-S1.  An August 2008 VA treatment record shows a diagnosis of mechanical back pain with S1 radicular symptoms.  An April 2013 VA examination shows that the Veteran has a current diagnosis of degenerative joint disease of the lumbosacral spine.  An April 2014 private treatment record reveals that the Veteran has a diagnosis of degenerative disc disease at multiple levels, including concern for impingement of the left S1 nerve at the level of lateral recess at the L5-S1 disc and right l5 nerve.  The Veteran was also diagnosed with neural foraminal stenosis at multiple levels.  Thus, the Board finds that the Veteran has a current diagnosis of the claimed disability.

The Veteran's service treatment records show that the Veteran did not complain of or receive treatment for back problems in service.  A January 1971 service treatment record notes that the Veteran's separation physical was normal. 

The first evidence of any complaints of back problems was the Veteran's original service connection claim for a back injury in March 1994, approximately 23years after discharge from military service.  The first medical evidence of a diagnosis of a back disability (degenerative disc disease) was in July 2008, approximately 37 years after discharge from active military service.  

The Board recognizes that the Veteran contends that he had back pain in service with a continuity of back pain since active military service.  However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in section 3.303(b) restricts itself to chronic diseases found in 38 C.F.R. § 3.309(a) . Walker, 708 F.3d at 1339) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  Degenerative disc disease of the lumbar spine is not considered a chronic disease under section 3.309(a) and therefore, the Veteran may not establish continuity of symptomatology in lieu of medical nexus. 

The Board observes that the Veteran has also been diagnosed with degenerative joint disease of the lumbosacral spine.  Arthritis is recognized as a chronic disease under section 3.309(a).  However, the Veteran's service treatment records do not document a diagnosis of lumbar spine arthritis during active military service.  Furthermore, there is no competent medical evidence of record indicating that the Veteran's post service statements of back pain in service are related to the current diagnosis of arthritis of the lumbar spine.  The Federal Circuit has held that section 3.303(b) only applies to a chronic disease as listed under section 3.309(a) that was shown in service.  Walker, 708 F.3d at 1339.  Thus, the Veteran may not establish continuity of symptomatology in lieu of medical nexus with respect to arthritis of the lumbar spine.  In light of the foregoing, the Veteran may not establish continuity of symptomatology in lieu of medical nexus. 

Furthermore, the Board finds that the Veteran's statements of back pain in service with continuity of symptomatology since service are not credible.  In this regard, the record contains conflicting medical evidence and statements from the Veteran regarding the onset of back pain.  A March 1994 private treatment record shows that the Veteran sought treatment for right hip pain radiating into the right leg with no back pain that started two weeks prior to receiving treatment.  The treatment record noted that prior history for these symptoms were negative.  Physical evaluation revealed that the Veteran's lumbar spine was not tender and there was no spasm.  A September 2008 VA treatment record shows that the Veteran reported that he experienced low back pain since about 1993.  

Based on the foregoing, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current low back disabilities and his active service.  In this regard, the record contains two negative VA opinions.  The April 2013 VA examination report and addendum in May 2014 reveals that the VA examiner determined that the Veteran's low back disability was less likely than not incurred in or caused by service.  The examiner explained that the Veteran did not complain of or receive treatment for a back problem in service.  He determined that the Veteran's degenerative joint disease of the back started in 1992 or 1993 when he was first seen at Piedmont Hospital in March 1994.  At that time he had a history of 2 week onset of back pain.  The examiner also found it relevant that the Veteran was a bricklayer at the time he sought treatment in March 1994, which is a strenuous occupation.  A VA opinion dated in September 2014 also determined that it is less likely than not that the Veteran's claimed back disability was incurred in, caused by and/or aggravated by service.  He explained that active duty and presumptive period medical records were silent for back complaints.  He also determined that the mild to moderate radiological changes of the joints and soft tissues were consistent with his post-service occupation as a bricklayer and progressive aging process.  The Board has determined that the VA medical opinions are highly persuasive and probative as the physicians reviewed the record and provided a clear explanation for their opinions based on the evidence of record and medical expertise. The Board also finds it probative that the record does not contain any medical opinions indicating that the Veteran's current low back disabilities are related to active military service.

The Board recognizes that the evidence contains a letter from the Veteran's private physician dated in June 2014 that stated the Veteran has recently been evaluated for chronic lower back pain and associated dysesthesias in both legs, which historically dated back to the time the Veteran was in active duty.  The physician noted the Veteran apparently began with these problems when he was repairing and replacing tracks on APC's in the Vietnam era.  The Board finds that the statements by the Veteran's private physician in June 2014 is not probative with respect to whether the Veteran's current back disability is related to active military service, because it appears to be a restatement of the history provided by the Veteran.  There is no evidence that the physician reviewed the Veteran's service treatment records.  As discussed above, the Board has found that the Veteran's lay statements regarding the onset of his back pain are not credible.  It is also not supported by the medical evidence of record.  Thus, the Board ascribes no probative value to the physician's statement with respect to the onset of the Veteran's back disability.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion). 

The Board acknowledges that the Veteran provided a lay opinion that his lumbar spine disability is related to his active military service.  Lay assertions regarding certain medical matters, such as an opinion whether lumbosacral disc disease and arthritis of the lumbar spine are related to active military service fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by him is not competent medical evidence and does not prove a relationship between the Veteran's current low back disabilities and active military service.

In conclusion, the evidence of record shows the probative medical opinions provide evidence against the claim that his current low back disability is related to military service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a low back disability and service connection for a low back disability is not warranted.

Leg and Hip Disabilities

The evidence of record shows that the Veteran has a current diagnosis of a bilateral hip disability and a disability of the lower extremities.  Specifically, a July 2008 VA treatment record shows a diagnosis of bilateral avascular necrosis with articular collapse of the right hip.  An August 2008 VA treatment record shows a diagnosis of S1 radicular symptoms. An April 2014 private treatment record shows that the Veteran's has a diagnosis of disc herniation at the left L5-S1 with a left S1 radiculopathy and disc herniation at the right L4-5 level with the presence of a right L5 radiculopathy.  Thus, the Board finds that the Veteran has a current diagnosis of the claimed disability.

The Veteran's service treatment records show that the Veteran did not complain of or receive treatment for problems with his hips or lower extremities.  A January 1971 service treatment record notes that the Veteran's separation physical was normal. 

The first evidence of any complaints of hip and lower extremity problems was in March 1994, approximately 23years after discharge of military service.  At that time, he was diagnosed with pain of the right lower extremity.  He was treated for a muscle strain.  The first medical evidence of a diagnosis of a chronic hip disability (avascular necrosis) was in July 2008 and the first evidence of a chronic lower extremity disability was in August 2008 (S1 radiculopathy), approximately 37 years after discharge from active military service.  

The Board recognizes that the Veteran contends that he had hip and lower extremity pain in service with a continuity of pain since active military service.  Arthritis is recognized as a chronic disease under section 3.309(a).  However, the Veteran's service treatment records do not document arthritis of the hips or avascular necrosis during active military service.  Furthermore, there is no competent medical evidence of record indicating that the Veteran's post service statements of hip pain in service are related to the current diagnosis of avascular necrosis.  Lower extremity radiculopathy is not listed as a chronic disease under section 3.309(e).  Therefore, the Veteran may not establish continuity of symptomatology in lieu of medical nexus. 

Furthermore, the Board finds that the Veteran's statements of hip and lower extremity pain in service with continuity of symptomatology since service are not credible.  In this regard, the record contains conflicting medical evidence and statements from the Veteran regarding the onset of hip and lower extremity pain.  A March 1994 private treatment record shows that the Veteran sought treatment for right hip pain radiating into the right leg that started two weeks prior to receiving treatment.  The treatment record noted that prior history for these symptoms were negative.  A May 2009 VA treatment record shows that the Veteran had sciatica for the past 10 years.

Based on the foregoing, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current hip and lower extremity disabilities and his active service.  In this regard, the record contains two negative VA opinions.  A VA opinion dated in September 2014 determined that it is less likely than not that the Veteran's claimed hip and leg conditions are related to, caused by or aggravated by his time in military service.  He noted that there was lack of objective diagnosis, treatment or injury during active duty and/or presumptive period.  He determined that the occupational exposure consistent with labor-intensive bricklaying is at least as likely as not consistent with mechanical injury of nerves, vascular supply and cartilaginous damage associated with acquired avascular necrosis.  The Board has determined that the VA medical opinion is highly persuasive and probative as the physician reviewed the record and provided a clear explanation for his opinion based on the evidence of record and medical expertise.  The Board also finds it probative that the record does not contain any medical opinions indicating that the Veteran's current hip and lower extremity disabilities are related to active military service.

The Board recognizes that the evidence contains a letter from the Veteran's private physician dated in June 2014 that stated the Veteran has recently been evaluated for chronic lower back pain and associated dysesthesias in both legs, which historically dated back to the time the Veteran was in active duty.  The physician noted the Veteran apparently began with these problems when he was repairing and replacing tracks on APC's in the Vietnam era.  The Board finds that the statements by the Veteran's private physician in June 2014 is not probative with respect to whether the Veteran's current radiculopathy is related to active military service, because it appears to be a restatement of the history provided by the Veteran.  There is no evidence that the physician reviewed the Veteran's service treatment records.  As discussed above, the Board has found that the Veteran's lay statements regarding the onset of his symptoms of the lower extremity are not credible.  It is also not supported by the medical evidence of record.  Thus, the Board ascribes no probative value to the physician's statement with respect to etiology of the Veteran's lower extremity disability.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion). 

The Board acknowledges that the Veteran provided a lay opinion that his hips and lower extremity disabilities are related to his active military service.  Nonetheless, lay assertions regarding certain medical matters, such as an opinion whether avascular necrosis and radiculopathy are related to active military service or recurrent continuity pain since service, fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by him is not competent medical evidence and does not prove a relationship between the Veteran's hip and lower extremity disabilities and active military service.

The Veteran's service connection claim on a secondary basis is dependent upon a favorable outcome of the Veteran's back claim, discussed above.  One of the requirements of a secondary service connection claim is evidence of a service-connected disability.  38 C.F.R. § 3.310 (2013).  As the underlying claim of entitlement to service connection for a low back disability is denied, the secondary service connection claims are rendered moot.  There is no legal basis upon which to grant his claims of service connection for a hip and/or bilateral lower extremity disability because his back disability has not been established as a service-connected disability.  Accordingly, the issue of entitlement to service connection for a hip disability and a disability of the bilateral lower extremities as secondary to a back disability must be denied as a matter of law.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's current hip and lower extremity disabilities are not related to active military service or a service-connected disability.  Therefore, the Veteran's claim for entitlement to service connection for hip and lower extremity disabilities are not warranted.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for leg and hip disabilities, to include as secondary to a lumbar spine disability is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


